Citation Nr: 1233518	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-04 868	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for shortening of the right lower extremity.    

2.  Entitlement to an initial rating in excess of 10 percent for residuals, lumbosacral strain with disc degeneration.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to February 1992 and from September to December 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and a February 2012 rating decision issued by the VA Appeals Management Center (AMC), which, in pertinent part, denied entitlement to service connection for shortening of the right lower extremity and granted service connection for residuals, lumbosacral strain with disc degeneration, with a 10 percent disability rating assigned, effective November 26, 2004.

The Veteran provided testimony before the undersigned at a February 2010 hearing at the RO.  A transcript is of record.  

The claim was remanded by the Board for additional development in April 2010, June 2010, and February 2012.  

The issues of entitlement to service connection for a bilateral foot disability, a left knee disability, chronic fatigue syndrome and fibromyalgia and entitlement to an increased rating for posttraumatic stress disorder (PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In February 2012, the Board remanded the issue of entitlement to service connection for shortening of the right lower extremity for a VA examination and opinion.  The examiner was asked to opine, in relevant part, as to whether the shortening of the Veteran's right lower extremity clearly and unmistakably pre-existed service, and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) in active service.  The examiner was requested to provide a rationale for each of the opinions that reflected consideration of the Veteran's competent reports regarding his symptoms and history.  

In April 2012, a VA examiner stated that the shortening of the right leg length was not related to military service, but to his ankle fractures incurred before service, which were noted upon enlistment.  The examiner stated that the fractures resulted in a leg length discrepancy of one-half of an inch, which the examiner stated appeared to be unchanged.  

The examiner then stated then indicated that leg shortening was noted at service entrance with ankle fractures; and that during active duty it was noted that the Veteran was given a profile and did not have to pass his physical therapy (PT) test related to the waiver due to the leg length discrepancy.  Service treatment records; however, are negative for mention of shortening of the right leg.  Earlier in the VA examination report, the Veteran stated that he had been given a waiver from a "PT test" due to a hip injury.  However, the record does not document that the Veteran reported that the shortening of his right leg resulted in a profile or being excused from PT.  

To be adequate, a medical opinion must include consideration of the accurate and relevant history, including the Veteran's reports of injuries and symptoms.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Therefore, a remand is necessary in order to obtain the requested opinion.  

The February 2012 Board decision also granted service connection for a low back disability.  A February 2012 rating decision, granted service connection for residuals, lumbosacral strain with disc degeneration, with a 10 percent disability rating assigned, effective November 26, 2004.  

In a May 2012 statement provided on a VA Form 9, the Veteran stated that he did not agree with the initial rating and felt that he should be rated at 60 percent.  The RO indicated that this statement was accepted as a notice of disagreement with the initial rating of the lumbar spine disability.  However, a statement of the case has not yet been provided with respect to this issue.  The Board is required to remand the case for issuance of the statement of the case (SOC).  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should issue an SOC with regard to entitlement to an initial rating in excess of 10 percent for the lumbar spine disability.  The issue should be certified to the Board only if a timely substantive appeal is received.

2.  Refer a copy of this remand and the claims file to the examiner who conducted the February 2012 VA examination, if available, to obtain clarification as outlined below.  

The examiner should note that the Veteran has not reported, nor does the record show, that waiver of PT testing or a profile for leg length shortening; and that leg length shortening was not noted on the examination for entrance into service; but that a profile was reportedly provided for a hip injury.  

The examiner should provide an opinion as to whether leg length discrepancy clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated therein.  The opinion should acknowledge the history noted in the preceding paragraph.

If the shortening of the Veteran's right lower extremity did not clearly and unmistakably pre-exist service, and was not clearly and unmistakably not aggravated in service; the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the shortening of the Veteran's right lower extremity is caused by a disease or injury in service.

The examiner must provide reasons for each opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions. The examiner should specifically comment on the Veteran's February 2010 testimony indicating that wearing boots and hiking during service took a "toll" on the right lower extremity and also resulted in additional pain to his left knee and back.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.

If the same examiner is not available; another medical professional may review the claims folder and provide the necessary opinions.

If further examination is recommended, this should be undertaken.

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, the AOJ should issue a supplemental statement of the case.  If otherwise in order, the case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



